The opinion of the court was delivered by
Johnston, J.:
O. J. Burwell was convicted for willfully and feloniously receiving stolen property. The penalty adjudged was imprisonment at hard labor in the state penitentiary for a period of five years. He appeals to this court, and alleges as the principal error a remark made by the trial *404judge upon an objection to incompetent testimony. The attorney general insists that the record is not in a condition to justify a review. An examination shows that it embraces nothing beyond what is called a bill of exceptions. The certificate of the clerk, by which the sufficiency of the record is to be measured, is, that it is a true and complete copy of the original bill of exceptions, but he does not certify that it is a full and correct transcript of the record of the cause. This is a fatal omission, and the appeal must be dismissed. (Neiswender v. James, 41 Kas. 463; Westbrook v. Schmaus, ante, p. 214.)
All the Justices concurring.